Title: To George Washington from John Beatty, 15 October 1778
From: Beatty, John
To: Washington, George


          
            Sir
            Princetown [N.J.] Octr 15th 1778
          
          I am honoured with your two letters of the 26th Ulto & 8th Inst. The former, Inclosing that of Mr Mersereau’s, I have duly noted—& now trouble your Excelly with the Answer, which I must request may be forwarded to him by the earliest conveyance—Should that Gentleman appear to make his defence, I wish also to have a hearing, as perhaps I may adduce some circumstances to support the Charge.
          In Answer to your last, I am to Acquaint your Excelly—That my omitting to lay before you the detail want & condition of the Pris’ners with the Enemy, the better to Enable you to represent their real situation to Congress; did not arise from want of attention to their Sufferings—but from some sugestions which I learned after my return, of the disposition of Congress to render them assistance & relieve their wants—& I have no[w] the pleasure to Inform your Excelly, that time has confirmed my Suppositions: they having granted a Sum more than suffi cient to discharge the whole of their public Debts—my being obliged from the Instructions of Congress to attend immediately to this Buisness & supplying the Prisnrs with Cloathing suitable for the Ensuing season, may perhaps detain me a week or two longer from Head Quarter, than I at first intended—but flatter myself Mr Adams attends you steadily.
          I am also to acquaint your Excelly—That I thought proper to defer laying before you a representation of the Case of Captains Robinson & Gault, (who were taken out of a Flag Boat last winter & since detained with the Enemy) as Mr Loring has since informed by Letter—That Genl Sir Henry Clinton has given them assurances, that they shall be speedily released.
          Mr Boudinot has promised to lay before you, the state of the Stores &ca that were destroyed by the Enemy some time since in their Excursion to middle Town point as it hapned during Mr Boudinotts time in office—being therefore better Acquainted with the Circumstances—& he having already wrote to Genl Jones, demanding payment for it: I thought it best he should make the representation to you—stating  
            
            
            
            the Facts in a clear Light. I am Sir with great respect your most Obedt Humble Servt
          
            Jno. Beatty—Com: Gen: Prisrs
          
        